I dissent from the majority opinion herein for the reason that I doubt the applicability of Section 11230, General Code, to actions to contest wills. If such section does apply, service upon a legatee, devisee or heir within the six months' period of limitation does not constitute a commencement of the action as to the executor. The executor is in a class by himself. He is a party only because made so by statute, and unless he is served with summons within the time prescribed by law, the action dies as to all.